Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-4, 14, 16-18, 24-25 are rejected under 35 U.S.C. 102(a2) as being anticipated by Fu (CN 105813022 A).
Regarding claims 14, 1, 24-25, Fu discloses a method of conveying covert data from an RF transmission source to a receiver, the method (an RF fingerprint database construction method, Abstract)(the construction method applies to conveying data and detecting RF Fingerprinting) comprising: 
abstracting a digital signal by applying thereto a non-linear data compression method that can be reconstructed by a mapping back method (using the theoretical method of compressive sensing to obtain all N detecting points on the signal characteristic, saves the constructed and updated RF fingerprint database workload (page 7, paragraph 1 started with “In summary”)(a matrix is used to map back); 
encoding the covert data as a covert data enhancement (see the rejection of enhancing abstract below); 

reconstructing the enhanced, abstracted digital signal by applying thereto the mapping back method (a matrix is formed); 
causing the RF transmission source to convert the reconstructed enhanced digital signal into an enhanced analog signal, and to transmit the enhanced analog signal to the receiver; 
causing the receiver to convert the enhanced analog signal into an enhanced received digital signal (an RF transmission/reception is known using a DAC then use an analog RF amplifier for transmission; at the receiving end, an RF front end through an ADC to receive)(the devices found in claims 24 and 25); 
abstracting the enhanced received digital signal by applying thereto the non-linear data compression method; 
detecting an RF fingerprint included in the abstracted enhanced received digital signal; extracting the covert data enhancement from the RF fingerprint; and recovering the coded data from the extracted covert data enhancement.
Regarding claims 2, 16, Fu discloses wherein the primary purpose of the digital signal is communication of data to the receiver (an RF fingerprinting system is for delivering digital data to receiver for differentiating identity of device/position).
Regarding claims 3, 17, Fu discloses wherein the primary purpose of the digital signal is detection of a remote object by RADAR (the to-be-positioned area dispersed into N detecting points, Abstract)(detecting point is a RADAR device).
.

Allowable Subject Matter
Claims 5-13, 15, 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov